DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 4/21/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/1/2022 is acknowledged.  The traversal is on the grounds that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive, but is moot in view of at least independent linking claims 1, 9 and 17 being allowable.
At least claims 1, 9 and 17 are allowable. The restriction requirement among Groups I-VI, as set forth in the Office action mailed on 4/1/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/1/2022 is fully withdrawn.  Claims 5-7, 11-12, 15-16 and 18-20, directed to at least one non-elected group are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 4/21/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 17 are allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a confocal optical system comprising: a first objective lens disposed in the optical pathway to receive and allow passage therethrough the light that passes through the spinning polarizer;
a solitary microlens array member disposed adjacent the first objective lens to receive the light that passes through the first objective lens, the microlens array member including a plate having a plurality of holes arranged in an array pattern; and
a second objective lens disposed in the optical pathway to receive and allow passage therethrough to a sample the light that passes through the microlens array member,
wherein the optical pathway is arranged such that, after reaching the sample, the light is directed back through the second objective lens, the microlens array, and the first objective lens as an emission beam to reach at least one camera which provides an image of a point on the sample, as generally set forth in claims 1 and 17, the device including the totality of the particular limitations recited in claims 1 or 17.
Claims 2-8 and 18-20 depend from claim 1 or 17, and therefore are allowable for at least the same reasons as claim 1 or 17.

Claim 9 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a confocal optical system comprising: a first objective lens,
a first imaging lens,
a first reducing lens,
a piezo-driven microlens array member including a plate having a plurality of filters arranged in an array pattern,
a second objective lens,
a second imaging lens,
and a second reducing lens, as generally set forth in claim 9, the device including the totality of the particular limitations recited in claim 9.
Claims 10-16 depend from claim 9, and therefore are allowable for at least the same reasons as claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Ikuta et al., US 2013/0229493 A1, discloses a similar optical system to that set forth in claim 17, but does not include the microlens array between the first and second objectives (fig. 2);
Ramella-Roman et al., US 2010/0085537 A1, discloses a lens array adjacent a wavelength filter plate, but does not include the inventive features set forth in claims 1, 9 and 17 (figs 1A-2C);
Hayashi, US 2016/0320596 A1, discloses a confocal microscopy system including variations of a microlens array formed together with a filter plate (e.g. spatially filtering mask), but does not include the inventive features set forth in claims 1, 9 and 17 (figs 4A-4C);
Sangu, US 2016/0161728 A1, discloses a confocal microscopy system including variations of a microlens array formed together with a filter plate (e.g. spatially filtering mask), but does not include the inventive features set forth in claims 1, 9 and 17 (figs 1-2, 7-13);
Azuma, US 2015/0234178 A1, discloses a confocal microscopy system including variations of a microlens array formed together with a filter plate (e.g. spatially filtering mask), but does not include the inventive features set forth in claims 1, 9 and 17 (figs 1-17);
Uhl, US 2017/0038573 A1, discloses a confocal microscopy system including variations of a microlens array formed together with a filter plate or coating (e.g. spatially filtering mask), but does not include the inventive features set forth in claims 1, 9 and 17 (figs 1-2c, 7a-8); and
Kanarowski et al., US 2017/0276608 A1, discloses a confocal microscopy system including variations of a microlens array formed together with a filter plate (e.g. spatially filtering mask), and that the microlens/filter plate may be spun like a Nipkow disk or moved by a piezo actuator, but does not include the inventive features set forth in claims 1, 9 and 17 (figs 1-6, paras [0065], [0089]);
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/24/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872